[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RE: APPLICATION FOR PREJUDGMENT REMEDY
Plaintiffs David B. Chase and Ann L. Chase seek a pre judgment remedy of attachment to secure their claim for $90,000. They purchased property from the defendants Nicholas Khamarji, Oswaldo Suarez, and William Sam. Jr. Contrary the provisions of the contract of sale and the warranties and covenants in the deed, the property was encumbered by a $90,000 attachment. A judgment lien for a judgment in excess of $90,000 was subsequently filed on the land records. The plaintiffs now sue for breach of contract and breach of warranty.
The defendants claim the judgment for $98,946.78 is invalid as having been obtained in contravention of the bankruptcy laws. This claim is a collateral attack of a judgment. "Unless the invalidity of a judgment appears on the face of the record, the judgment is not vulnerable to collateral attack." Jensen v. Nationwide Mutual Ins. Co., 158 Conn. 251, 260 (1969). The evidence shows a valid judgment. This is not a proceeding against the judgment creditor's enforcing the judgment.
Probable cause exists to secure a claim for $90,000.00, together with interest and costs. A prejudgment remedy of attachment to secure the sum of $105,000.00 may issue. CT Page 4230
THIM, JUDGE